Case: 14-14678   Date Filed: 04/17/2015   Page: 1 of 2


                                                        [DO NOT PUBLISH]




            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-14678
                        Non-Argument Calendar
                      ________________________

                  District Court No. 0:12-cv-60180-WJZ



CLAUDETTE JONES,

                                                     Plaintiff-Appellant,

                               versus

SHERIFF OF BROWARD COUNTY,
ADALBERTO RODRIGUEZ,
Individually,
GREGORY LOSE,
Individually,

                                                     Defendants-Appellees.
                      ________________________

               Appeal from the United States District Court
                  For the Southern District of Florida
                           _______________

                             (April 17, 2015)

Before TJOFLAT, MARTIN and ANDERSON, Circuit Judges.
                Case: 14-14678     Date Filed: 04/17/2015     Page: 2 of 2


PER CURIAM:

       In this case, Plaintiff Claudette Jones pulled her car into a bank’s

handicapped parking space without a handicapped parking placard hanging from

her rear view mirror or an appropriate parking sticker on her car’s license plate.

Defendant Gregory Lose, a police officer monitoring the handicapped parking

spaces—because, according to the bank, they were being used unlawfully—

approached Jones and asked to see her driver’s license. Jones refused Officer

Lose’s request, stating: “You have no right to see that.” Officer Lose therefore

arrested her.

       In Count I of Jones’s amended complaint, she alleged that this encounter

constituted a “stop and seizure” in violation of the Fourth Amendment. 1 Officer

Lose pled the defense of qualified immunity and moved for summary judgment.

The District Court granted Officer Lose’s motion for summary judgment on Count

I. Jones appeals. We affirm. First, Officer Lose had arguable reasonable

suspicion to conduct an investigatory stop. And when Jones refused to show him

her driver’s license, Officer Lose had arguable probable cause to arrest her for

driving without a current driver’s license.

       AFFIRMED.

       1
         We assume that Count I was brought under the Due Process Clause of the Fourteenth
Amendment, which incorporates the Fourth Amendment right against unreasonable searches and
seizures. See Mapp v. Ohio, 367 U.S. 643, 655–56, 81 S. Ct. 1684, 1691–92, 6 L. Ed. 2d 1081
(1961).
                                             2